Citation Nr: 0335438	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-05 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from September 1952 to May 
1971 including service in Korea and Vietnam. The appellant is 
the veteran's widow.  The veteran died in June 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for the 
cause of the veteran's death, entitlement to accrued 
benefits, and DIC.


REMAND

In a November 1999 rating action, the RO adjudicated and 
denied a claim of entitlement to service connection for the 
cause of the veteran's death, and entitlement to accrued 
benefits.  In a separate letter dated in November 1999, the 
RO also notified the appellant that entitlement to DIC, death 
pension, and burial benefits were also denied.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The Act and implementing regulations essentially 
eliminate the concept of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

Review of the claims file shows that in a December 2000 
letter to the appellant, the RO advised that the claims would 
be readjudicated under the VCAA.  Although the RO sent VCAA 
letters in April and November 2001 that notified the 
appellant of the VCAA, not all of the notification 
requirements of the VCAA have been met.  Specifically, the 
VCAA letters did not identify for the appellant the types of 
information or evidence needed to substantiate the claim, or 
the allocation of the burden of producing such evidence 
between VA and the appellant.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the VCAA letters omitted 
information pertinent to the other claims of entitlement to 
DIC and Accrued benefits.

Additionally, the VCAA letters advised the appellant that she 
was to send the requested information and evidence within 60 
days of the date of each letter.  Although the time limit for 
the submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).

In view of the foregoing, the RO will be given another 
opportunity to comply with the notification and duty to 
assist provisions of the VCAA pertinent to the issue on 
appeal.  In light of the fact that remand for additional VCAA 
notification is required, the RO should also take corrective 
action relevant to the time limits for submitting evidence, 
provided to the appellant in previous VCAA letters.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
all requirements of the VCAA, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent. 
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi , 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

2.  The RO must indicate which portion of 
the information and evidence necessary to 
substantiate the claim is to be provided 
by the claimant, and which portion, if 
any, the Secretary will attempt to obtain 
on behalf of the claimant.  After the 
appellant and her representative have 
been given notice as required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
(see also Quartuccio, supra), they should 
be given the opportunity to respond.

3.  The appellant should be informed that 
any evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that she should inform the RO 
if she desires to waive the one-year 
period for response.  

4.  After the above development, if the 
benefits sought on appeal are not granted, 
the case should be returned to the Board, 
following completion of the usual 
appellate procedures.  

The Board intimates no opinion as to the ultimate out come 
of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




